F I L E D
                                                                  United States Court of Appeals
                                                                          Tenth Circuit
                     UNITED STATES COURT OF APPEALS
                                                                          OCT 6 1998
                                   TENTH CIRCUIT
                                                                    PATRICK FISHER
                                                                              Clerk

 ROBERT JAMES WALTON,

          Petitioner-Appellant,

               v.                                      No. 98-3107
                                                  (D.C. No. 95-CV-3389)
 UNITED STATES MARSHALS                                  (D. Kan.)
 SERVICE; U.S. BOARD OF
 PAROLE, Parole Commission;
 CAROL PAVILACK GETTY,
 Commissioner; PAGE TRUE, Warden,
 USP Leavenworth,

          Respondents-Appellees.




                            ORDER AND JUDGMENT *


Before SEYMOUR, Chief Judge, BRORBY, and BRISCOE, Circuit Judges.


      After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination of

this appeal. See Fed. R. App. P. 34(a); 10th Cir. R. 34.1.9. Therefore, the case is

ordered submitted without oral argument.


      *
        This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
      Petitioner Robert James Walton, appearing pro se, appeals the district

court’s order dismissing his 28 U.S.C. § 2241 habeas petition. We affirm.

      Walton is currently an inmate in the United States Penitentiary in

Leavenworth, Kansas. He was mandatorily released from incarceration in August

1991 after serving sentences for various crimes, including bank robbery. A parole

violator warrant was issued by the Parole Commission on April 6, 1992, on the

grounds that Walton was using illegal drugs. The warrant provided in part:

      Please assume custody as soon as possible or when located. NOTE:
      If the parolee is already in the custody of federal or state authorities,
      do not execute this warrant. Place a detainer and notify the
      Commission for further instructions. Also, if a criminal arrest
      warrant has been issued for this parolee, execution of such criminal
      warrant shall take precedence and the Parole Commission is to be
      notified before its warrant may be executed.

Record, Doc. 10 at 2.

      Walton was arrested in California on May 15, 1992, for suspicion of bank

robbery. At a hearing before a California magistrate judge on May 21, Walton

was advised that an arrest warrant for him had been issued by authorities in

Arizona for suspicion of bank robbery. A U.S. Marshal represented at this

hearing that Walton was in custody “on a federal parole warrant.” On May 26,

the magistrate agreed to hold Walton without bail pending a removal proceeding

on the Arizona charges on the ground he was “a danger to the community.”

Walton was removed to Arizona where he was tried and convicted of bank


                                          -2-
robbery. He was sentenced to 210 months’ imprisonment. Neither the California

nor the Arizona court held a revocation hearing on Walton’s parole warrant.

      On November 26, 1993, the Marshal’s Service notified the Parole

Commission it was holding Walton’s unexecuted April 1992 violator warrant.

The Commission instructed the Marshal’s Service to return the warrant and

identify Walton’s institution of incarceration. Disregarding this instruction, the

Marshal’s Service executed the warrant one month later at the Tucson Federal

Correctional Institution. On January 24, 1994, the Tucson institution notified the

Commission that a parole violation detainer had been lodged against Walton, and

the Commission issued a supplemental warrant application. The Commission held

a dispositional review and decided to leave the detainer in effect.

      Walton brought this action alleging (1) the Commission “lodged improper

detainer after execution of parole violation warrant”; (2) the Commission violated

his due process rights “by not holding prompt revocation hearing”; (3) the

Commission’s “de facto sentencing of Petitioner is a violation of the

Constitution’s Doctrine of the Separation of Powers”; and (4) the U.S. Marshal’s

Service “failed to execute process by not properly executing Petitioner’s

violator’s warrant.” In dismissing Walton’s action, the district court found any

execution was contrary to the instructions of the Commission and was thus

invalid.


                                         -3-
       It is well settled that once a parole warrant has been validly executed, the

Parole Commission has a legal obligation to hold a parole revocation hearing

within sixty days of service.   See Sinclair v. Henman , 986 F.2d 407, 409 (10th

Cir. 1993). No revocation hearing is required, however, if the execution was

itself invalid because the Marshal’s Service failed to follow the Commission’s

instructions. See id. Whether a parole violator warrant was validly executed is a

question of law we review de novo.      See McConnell v. Martin , 896 F.2d 441, 445

(10th Cir. 1990).

       Clearly, the Commission’s instructions were not followed here. The

Commission unambiguously directed the Marshal’s Service not to execute the

violator warrant if Walton was already in custody or if a separate criminal arrest

warrant had been issued for him. Arizona authorities issued a criminal warrant

for Walton on April 6, 1992. At the time of Walton’s May 1992 hearings in

California, a separate criminal arrest warrant existed and any purported execution

was invalid. Likewise, in December 1993, the Commission specifically directed

the Marshal’s service to return the violator warrant unexecuted and inform the

Commission where Walton was being held. In response, the Marshal’s Service

executed the warrant, without authorization. Because this execution was contrary

to Commission instructions, it was also invalid and insufficient to trigger the

sixty-day revocation hearing limitations period.   See Sinclair , 986 F.2d at 409-10.


                                            -4-
       Although not entirely clear, it appears Walton challenges the validity of

imposing a detainer on him for the duration of his Arizona incarceration. His

argument is twofold: First, because the Commission “will not be in existence at

the end of [his current] sentences,” he will not receive a revocation hearing; and,

second, he will not have the opportunity to serve both his violator term and his

current term concurrently because any revocation hearing will not occur until

after he has served his current Arizona sentence.

       Walton’s arguments are without merit. The violator warrant has not been,

and in fact may never be, validly executed. Until that time, any determination as

to his right to a revocation hearing and the timing of that hearing are premature.

In addition, the decision to execute the violator warrant during Walton’s current

incarceration, or to file it as a detainer, is a decision within the province of the

Commission. See 18 U.S.C. § 4214(b) and (c). As we noted in           McConnell , “the

Parole Commission alone has the power to choose whether to order that a parole

violator warrant be executed or be filed as a detainer.” 896 F.2d at 446.      See also

Barnard v. Henman , 89 F.3d 373, 377 n.8 (7th Cir. 1996) (“There is no dispute

that the Commission can issue a warrant and place it as a detainer against the

prisoner, waiting to execute it until the prisoner has completed service of his



sentence for the crime that he committed on parole.”).


                                            -5-
AFFIRMED. The mandate shall issue forthwith.

                                    Entered for the Court

                                    Mary Beck Briscoe
                                    Circuit Judge




                              -6-